SUPREME CO URT, NASHVILLE
                                                                   FILED
                                                                   December 21, 1998

                                                                  Cecil W. Crowson
SHARON WALKER,                             )
                                           )                     Appellate Court Clerk
       Plaintiff/Appellant                 )      MAURY CIRCUIT
                                           )      NO. 6647 Below
V.                                         )
                                           )      NO. 01S01-9703-CV-00048
SATURN CORPORATION,                        )
                                           )
       Defendant/Appellee.                 )      Special Workers’ Compensation
                                           )      Appeals Panel Reversed
                                           )
                                           )



                                       JUDGMENT

       This case was heard upon the record on appeal from the Special Workers’

Compensation Appeals Panel, pursuant to Tenn. Code Ann. § 50-6-25(e)(5)(B)(Supp.

1997), and in consideration thereof, this Court is of the opinion that the trial court’s

finding of an eighty-five (85) percent permanent partial disability to each of appellant’s

arms is supported by the preponderance of the evidence.



       In accordance with the opinion filed herein, it is, therefore, ordered and

adjudged that the judgment of the Panel is reversed, and the case is remanded to the

trial court for execution of this Court’s judgment and for the collection of costs.



       Costs of this appeal will be taxed to the appellee, Saturn Corporation, for which

execution will issue if necessary.




12/21/98